FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ELISIO ATENIA LORENZO,                   No. 15-70814
                         Petitioner,
                                          Agency No.
                v.                       A038-467-916

MATTHEW G. WHITAKER, Acting
Attorney General,                          ORDER
                   Respondent.



                Filed January 17, 2019

Before: Sidney R. Thomas, Chief Judge, and Raymond C.
        Fisher and Carlos T. Bea, Circuit Judges.

                         Order
2              ATENIA LORENZO V. SESSIONS

                         ORDER

   The opinion filed August 29, 2018, and reported at
902 F.3d 930, is WITHDRAWN.             A substitute
memorandum disposition is filed concurrently with this
order.

   The government’s petition for panel rehearing, filed
November 14, 2018 (Dkt. 83), is DENIED.

   The government’s motion for judicial notice, filed
November 14, 2018 (Dkt. 84), is DENIED.

    No further petitions for rehearing en banc may be filed.